 
 
I 
111th CONGRESS
1st Session
H. R. 4241 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2009 
Mr. Michaud introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend chapter 17 of title 38, United States Code, to allow for increased flexibility in payments for State veterans homes. 
 
 
1.Increased flexibility in payments for State veterans homes 
(a)In generalSection 1745(a) of title 38, United States Code, is amended— 
(1)in paragraph (1), by striking The Secretary and inserting Subject to paragraph (4), the Secretary; 
(2)in paragraph (3), by inserting section 1720 or before paragraph (1); and  
(3)by adding the following new paragraph: 
 
(4)In lieu of making payments to a State home under paragraph (1), the Secretary may enter into agreements with a State home to furnish nursing home care to a veteran described in paragraph (1) under the provisions of section 1720 of this title.. 
(b)Payments reflecting cost of careParagraph (2) of such section is amended to read as follows:  
 
(2)The rate determined under this paragraph with respect to a State home is the applicable or prevailing rate payable in the geographic area in which the State home is located, as determined by the Secretary, for nursing home care furnished in a non-Department nursing home (as that term is defined in section 1720(e)(2) of this title). . 
(c)Payment in full under titleParagraph (3) of such section is amended by inserting under this title after payment in full.  
(d)Application of offset languageSection 1741(e) of title 38, United States Code is amended by inserting and section 1745(a)(1) after this section.  
 
